Citation Nr: 0413210	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952 and from May 1954 to May 1972.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation from 20 
percent to 50 percent for the service-connected bilateral 
hearing loss.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id. 

FINDING OF FACT

The veteran manifests Level VIII hearing in both the right 
and left ears.   

CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159(b), 
3.321(b)(1), 4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, the issue on appeal arises from a claim 
for an increased rating for bilateral hearing loss.  In this 
context, the Board notes that a substantially complete 
application was received in January 2002.  Later that month, 
and prior to its adjudication of this claim, the AOJ provided 
notice to the claimant regarding the VA's duty to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to provide VA with any treatment records in his 
possession in support of his claim.  Thus, the Board finds 
that the content and timing of the January 2002 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

Increased Evaluation

Service connection was granted for bilateral hearing loss in 
January 1973. The veteran's claim for an increased evaluation 
was received in January 2002.  In the March 2002 rating 
decision, which is the basis of this appeal, the RO continued 
a rating of 20 percent.  In a subsequent rating decision 
dated in July 2002, the RO increased the rating for service-
connected bilateral hearing loss to 50 percent, effective the 
date of claim.  The veteran contends that his hearing loss 
should be rated at a higher level under VA standards. 

It is uncontroverted that the veteran currently suffers from 
bilateral hearing loss. Thus, the critical issue in this 
claim is what is the appropriate VA disability rating for the 
veteran's degree of hearing loss.  Disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.

The rating schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, when established by an 
examination by a state-licensed audiologist, to include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Table VI is based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average, which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided 
by four.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§§  4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On audiological evaluation in June 2002, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
50
65
85
90
LEFT
/
50
70
80
90

The puretone threshold average from 1000 to 4000 Hz recorded 
for the both ears was 73 decibels.  Speech audiometry 
revealed speech recognition ability of 40 percent in the 
right ear and 54 percent in the left ear.  A diagnosis of 
sensorineural hearing loss was indicated, noted as mild 
sloping to profound loss in the right ear and moderate to 
severe loss in the left ear.  Based on this evidence, the RO 
increased the evaluation for bilateral hearing loss to 50 
percent.  

Since the July 2002 rating decision, the veteran has 
undergone additional VA audiological evaluation.  At a 
September 2003 evaluation, the veteran reported he had 
trouble understanding speech in all listening situations.  A 
report of audiological testing revealed puretone decibel 
thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
80
95
LEFT
45
55
65
75
90

The puretone threshold average was 75 decibels for the right 
ear and 71.25 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 54 percent in both the 
right and left ears.  The diagnosis was bilateral moderate-
to-profound sensorineural type hearing loss.

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of VIII for each ear.  For the right ear, the 
veteran's puretone average of 75 decibels falls within the 
74-81 percent average puretone decibel hearing loss category.  
When that column is cross referenced with the row for 52-58 
percent speech discrimination (his value being 54 percent 
discrimination), a numerical designation of VIII results.  
For the left ear, the veteran's puretone average of 71.25 
decibels falls within the 66-73 percent average puretone 
decibel hearing loss category.  When that column is cross 
referenced with the row for 52-58 percent speech 
discrimination (his value being 54 percent discrimination), a 
numerical designation of VIII results.  Entering the category 
designation of VIII for each ear into Table VII produces a 
disability percentage evaluation of 50 percent, under 
Diagnostic Code 6100.  The June 2002 examination also yields 
a 50 percent evaluation.  The Board thus finds that the 
veteran's bilateral hearing loss is properly assigned a 50 
percent evaluation under Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86.  
The veteran's puretone average for each ear falls in the VI 
category (70-76); therefore, application of Table VIA would 
yield a lesser evaluation for the veteran's hearing loss.  As 
such, it is not appropriate. 

The Board has also considered the veteran's statements that 
his hearing loss warrants an increased evaluation because 
this disability has worsened over time.  The Board notes that 
the levels of compensation based upon the corresponding 
audiometric findings are established by regulation by which 
the Board is bound.  38 C.F.R. § 19.5 (2003).

In view of the foregoing, and the decision in Lendenmann, 
supra, that assignment of a disability rating for hearing 
loss is based on a mechanical application of the rating 
schedule to the audiological test results, with no room for 
subjective evaluation, the Board must find that the criteria 
for a higher rating evaluation for the veteran's service-
connected bilateral hearing loss have not been met.  
Lendenmann, 3 Vet. App. at 349.  For the reasons discussed, 
the Board finds the evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 C.F.R. 
§ 4.3 (2003).

In reaching the decision, the Board finds that the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. § 
3.321(b)(1).  There is no objective evidence indicating that 
the veteran's bilateral hearing loss has markedly interfered 
with his earning capacity or employment status, or has 
necessitated frequent periods of hospitalization.  The Board 
finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R.          § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased evaluation for bilateral hearing loss is denied. 



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



